Exhibit 10.2

PLEDGE AGREEMENT

 

PLEDGE AGREEMENT, dated as of January 24, 2011 (as amended, restated, modified
and/or supplemented from time to time, the “Agreement”), made by each of the
undersigned pledgors (each, a “Pledgor” and together with any other entity that
becomes a party hereto pursuant to Section 24 hereof, collectively, the
“Pledgors”), in favor of BANK OF AMERICA, N.A., as Administrative Agent (in such
capacity, together with any successors and assigns in such capacity, the
“Administrative Agent”) for the benefit of the Secured Parties.

 

W I T N E S S E T H :

 

WHEREAS, FairPoint Communications, Inc., a Delaware corporation (“FairPoint”),
FairPoint Logistics, Inc., a South Dakota corporation (“Logistics”; and together
with FairPoint, each a “Borrower” and collectively, the “Borrowers”), the
lenders from time to time party thereto (the “Lenders”) and the Administrative
Agent have entered into a Credit Agreement, dated as of the date hereof (as
amended, modified, restated and/or supplemented from time to time, the “Credit
Agreement”), providing for the making of Loans to, and the issuance of, and
participation in, Letters of Credit for the account of the Borrowers and/or one
or more of their Subsidiaries, all as contemplated therein.

 

WHEREAS, the Borrowers and the other Loan Parties may from time to time be a
party to one or more Secured Hedge Agreements.

 

WHEREAS, the Borrowers and the other Loan Parties may from time to time be a
party to one or more Secured Cash Management Agreements.

 

WHEREAS, it is a condition precedent to the effectiveness of the Credit
Agreement and the making of Loans and the issuance of, and participation in,
Letters of Credit thereunder that each Pledgor shall have executed and delivered
to the Administrative Agent this Agreement.

 

WHEREAS, each Pledgor desires to execute this Agreement to satisfy the condition
described in the preceding paragraph.

 

NOW, THEREFORE, in consideration of the benefits accruing to each Pledgor, the
receipt and sufficiency of which are hereby acknowledged, each Pledgor hereby
makes the following representations and warranties to the Administrative Agent,
for the benefit of the Secured Parties, and hereby covenants and agrees with the
Administrative Agent, for the benefit of the Secured Parties, as follows:

 

1.             SECURITY FOR OBLIGATIONS.  This Agreement is made by each Pledgor
for the benefit of the Secured Parties to secure the Obligations.

 

2.             DEFINITIONS.  All capitalized terms used herein and not otherwise
defined herein shall have the meanings specified in the Credit Agreement.  The
following capitalized terms used herein shall have the definitions specified
below:

 

--------------------------------------------------------------------------------


 

“Certificated Security” shall have the meaning given such term in
Section 8-102(a)(4) of the UCC.

 

“Clearing Corporation” shall have the meaning given such term in
Section 8-102(a)(5) of the UCC.

 

“Collateral” shall have the meaning provided in Section 3.1.

 

“Collateral Accounts” shall mean any and all accounts established and maintained
by the Administrative Agent in the name of any Pledgor to which Collateral may
be credited.

 

“Excluded Entity” shall mean (x) each of the corporations, partnerships and,
limited liability companies listed on Annex G hereto where the capital stock or
other Equity Interests of such corporations, partnerships or limited liability
companies are not permitted by applicable law, rule or regulation to be pledged
by the direct or indirect Subsidiary of FairPoint that owns such capital stock
or other equity interests and (y) any corporations, partnerships or limited
liability companies formed or acquired by a Pledgor after the Closing Date and
listed on a supplement to Annex G provided to the Administrative Agent, where
the capital stock or other Equity Interests of such corporations, partnerships
or limited liability companies are not permitted by applicable law, rule or
regulation to be pledged by the direct or indirect Subsidiary of FairPoint that
owns such capital stock or other Equity Interests; provided, that in the event
the prohibition under applicable law, rule or regulation with respect to a
pledge of the capital stock or other Equity Interests of a corporation,
partnership or limited liability company listed on Annex G (as supplemented from
time to time) ceases to exist, or a consent of the applicable PUC to such pledge
is obtained, the capital stock or other Equity Interests of such corporation,
partnership or limited liability company, as applicable, shall automatically
become Collateral hereunder and the applicable Pledgor shall take all actions
with respect thereto as required hereunder.

 

“Financial Asset” shall have the meaning given such term in
Section 8-102(a)(9) of the UCC.

 

“Foreign Corporation” shall mean a corporation that is a CFC.

 

“Foreign LLC” shall mean a limited liability company that is a CFC.

 

“Foreign Partnership” shall mean a partnership that is a CFC.

 

“Instrument” shall have the meaning given such term in Section 9-102(a)(47) of
the UCC.

 

“Investment Property” shall have the meaning given such term in
Section 9-102(a)(49) of the UCC.

 

“Location” of any Pledgor has the meaning given such term in Section 9-307 of
the UCC.

 

2

--------------------------------------------------------------------------------


 

“Membership Interest” shall mean the entire membership interest at any time
owned by any Pledgor in any limited liability company (other than an Excluded
Entity); provided that such Pledgor shall not be required to pledge hereunder
(and the term “Membership Interest” shall not include) more than 65% of the
total voting power of all classes of the membership interests of any Foreign LLC
entitled to vote.

 

“Notes” shall mean all promissory notes at any time issued to, or held by, any
Pledgor.

 

“Partnership Interest” shall mean the entire partnership interest (whether
general and/or limited partnership interests) at any time owned by any Pledgor
in any partnership (other than an Excluded Entity); provided that such Pledgor
shall not be required to pledge hereunder (and the term “Partnership Interest”
shall not include) more than 65% of the total voting power of all classes of
partnership interests of any Foreign Partnership entitled to vote.

 

“Pledged LLC” shall mean any limited liability company (other than an Excluded
Entity) in which any Pledgor owns a membership interest.

 

“Pledged Membership Interests” shall mean all Membership Interests at any time
pledged or required to be pledged hereunder.

 

“Pledged Notes” shall mean all Notes at any time pledged or required to be
pledged hereunder.

 

“Pledged Partnership” shall mean any partnership (other than an Excluded Entity)
in which any Pledgor owns a partnership interest.

 

“Pledged Partnership Interests” shall mean all Partnership Interests at any time
pledged or required to be pledged hereunder.

 

“Pledged Securities” shall mean all Pledged Stock, Pledged Notes, Pledged
Partnership Interests and Pledged Membership Interests.

 

“Pledged Stock” shall mean all Stock at any time pledged or required to be
pledged hereunder.

 

“Proceeds” shall have the meaning given such term in Section 9-102(a)(64) of the
UCC.

 

“Registered Organization” shall have the meaning given such term in
Section 9-102(a)(70) of the UCC.

 

“Secured Debt Agreements” shall have the meaning provided in Section 5.

 

“Securities” shall mean all of the Stock, Notes, Partnership Interests and
Membership Interests.

 

3

--------------------------------------------------------------------------------


 

“Securities Intermediary” shall have the meaning given such term in
Section 8-102(14) of the UCC.

 

“Security Entitlement” shall have the meaning given such term in
Section 8-102(a)(17) of the UCC.

 

“Stock” shall mean all of the issued and outstanding shares of stock at any time
owned by any Pledgor in any corporation (other than any Excluded Entity);
provided that such Pledgor shall not be required to pledge hereunder (and the
term “Stock” shall not include) more than 65% of the total combined voting power
of all classes of capital stock of any Foreign Corporation entitled to vote.

 

“Termination Date” has the meaning specified in Section 18(a) hereof.

 

“Transmitting Utility” has the meaning given such term in Section 9-102(a)(80)
of the UCC.

 

“UCC” shall mean the Uniform Commercial Code as in effect in the State of New
York from time to time; provided that all references herein to specific Sections
or subsections of the UCC are references to such Sections or subsections, as the
case may be, of the Uniform Commercial Code as in effect in the State of New
York on the date hereof.

 

“Uncertificated Security” shall have the meaning given such term in
Section 8-102(a)(18) of the UCC.

 

3.             PLEDGE OF SECURITIES, ETC.

 

3.1.          Collateral.  For the purposes of this Agreement, the term
“Collateral” shall mean each Pledgor’s right, title and interest in and to the
following, whether now existing or hereafter from time to time acquired:

 

(i)            all of the Securities owned or held by such Pledgor from time to
time and all options and warrants owned by such Pledgor from time to time to
purchase Securities (and all certificates or instruments evidencing such
Securities);

 

(ii)           each Collateral Account, including any and all assets of whatever
type or kind deposited by such Pledgor in any such Collateral Account, whether
now owned or hereafter acquired, existing or arising (including, without
limitation, all Financial Assets, Investment Property, monies, checks,
drafts, Instruments or interests therein of any type or nature deposited or
required by the Credit Agreement or any other Secured Debt Agreement to be
deposited in such Collateral Account, and all investments and all certificates
and other instruments (including depository receipts, if any) from time to time
representing or evidencing the same, and all Dividends, interest, distributions,
cash and other property from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of the foregoing);

 

(iii)          all of such Pledgor’s (x) Partnership Interests and all of such
Pledgor’s right, title and interest in each Pledged Partnership and
(y) Membership Interests and all

 

4

--------------------------------------------------------------------------------


 

of such Pledgor’s right, title and interest in each Pledged LLC, in each case
including, without limitation:

 

(a)           all the capital thereof and its interest in all profits, losses
and other distributions to which such Pledgor shall at any time be entitled in
respect of such Partnership Interests and/or Membership Interests;

 

(b)           all other payments due or to become due to such Pledgor in respect
of such Partnership Interests and/or Membership Interests, whether under any
partnership agreement, limited liability company agreement or otherwise, whether
as contractual obligations, damages, insurance proceeds or otherwise;

 

(c)           all of its claims, rights, powers, privileges, authority, options,
security interests, liens and remedies, if any, under any partnership agreement,
limited liability company agreement or at law or otherwise in respect of such
Partnership Interests and/or Membership Interests;

 

(d)           all present and future claims, if any, of such Pledgor against any
Pledged Partnership and any Pledged LLC for moneys loaned or advanced, for
services rendered or otherwise;

 

(e)           all of such Pledgor’s rights under any partnership agreement or
limited liability company agreement or at law to exercise and enforce every
right, power, remedy, authority, option and privilege of such Pledgor relating
to the Partnership Interests and/or Membership Interests, including any power to
terminate, cancel or modify any partnership agreement or any limited liability
company agreement, to execute any instruments and to take any and all other
action on behalf of and in the name of such Pledgor in respect of any
Partnership Interests or Membership Interests and any Pledged Partnership and
any Pledged LLC to make determinations, to exercise any election (including, but
not limited to, election of remedies) or option or to give or receive any
notice, consent, amendment, waiver or approval, together with full power and
authority to demand, receive, enforce or collect any of the foregoing, to
enforce or execute any checks or other instruments or orders, to file any claims
and to take any action in connection with any of the foregoing; and

 

(f)            all other property hereafter delivered in substitution for or in
addition to any of the foregoing, all certificates and instruments representing
or evidencing such other property and all cash, securities, interest, Dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all thereof;

 

(iv)                              all Security Entitlements owned by such
Pledgor from time to time in any and all of the foregoing; and

 

(v)                                 all Proceeds of any and all of the
foregoing;

 

5

--------------------------------------------------------------------------------


 

provided that, notwithstanding the forgoing, “Collateral” shall not include
(x) any Equity Interests in an Excluded Entity or (y) any shares in CoBank, ACB
required to be owned by a Pledgor in accordance with Section 2.17 of the Credit
Agreement.

 

3.2.          First Lien Pledge.  As security for the payment and performance in
full of the Obligations constituting First Lien Obligations, each Pledgor does
hereby grant, pledge, hypothecate, mortgage, charge and assign to the
Administrative Agent, for the benefit of the Secured Parties constituting First
Lien Claimholders, and does hereby create a continuing security interest in
favor of the Administrative Agent for the benefit of the Secured Parties
constituting First Lien Claimholders in all of its right, title and interest in
and to the Collateral, whether now existing or hereafter from time to time
acquired.

 

3.3.          Second Lien Pledge.  As security for the payment and performance
in full of the Obligations constituting Second Lien Obligations, each Pledgor
does hereby grant, pledged, hypothecate, mortgage, charge and assign to the
Administrative Agent, for the benefit of the Secured Parties constituting Second
Lien Claimholders, and does hereby create a continuing security interest in
favor of the Administrative Agent for the benefit of the Secured Parties
constituting Second Lien Claimholders in all of its right, title and interest in
and to the Collateral, whether now existing or hereafter from time to time
acquired.

 

3.4.          Ranking of Security Interests.  Notwithstanding anything to the
contrary contained in this Agreement, and subject to the terms and provisions of
the Credit Agreement, each Pledgor and the Administrative Agent, on behalf of
the Secured Parties, acknowledges and agrees that (x) the security interest
granted pursuant to this Agreement to the Administrative Agent (i) for the
benefit of the Secured Parties constituting First Lien Claimholders, shall be a
“first” priority senior security interest in the Collateral and (ii) for the
benefit of the Secured Parties constituting Second Lien Claimholders, shall be a
“second” priority interest in the Collateral fully junior, subordinated and
subject to the security interest granted to the Administrative Agent for the
benefit of the First Lien Claimholders in accordance with the Credit Agreement,
(y) the Administrative Agent’s security interest in the Collateral securing the
Obligations constituting First Lien Obligations constitutes a security interest
separate and apart (and of a different class and claim) from the Administrative
Agent’s security interest in the Collateral securing the Obligations
constituting Second Lien Obligations and (z) the grants of security interest
hereunder constitute two separate and distinct grants of security, one in favor
of the Administrative Agent for the benefit of the Secured Parties constituting
First Lien Claimholders, the second in favor of the Administrative Agent for the
benefit of the Secured Parties constituting Second Lien Claimholders.

 

3.5.          Procedures.  (a) To the extent that any Pledgor at any time or
from time to time owns, acquires or obtains any right, title or interest in any
Collateral, such Collateral shall automatically (and without the taking of any
action by such Pledgor) be pledged pursuant to Sections 3.2 and 3.3 of this
Agreement and, in addition thereto, such Pledgor shall (to the extent provided
below) forthwith take the following actions as set forth below:

 

(i)            with respect to a Certificated Security constituting Collateral
(other than a Certificated Security credited on the books of a Clearing
Corporation or Securities

 

6

--------------------------------------------------------------------------------


 

Intermediary), such Pledgor shall physically deliver such Certificated Security
to the Administrative Agent, endorsed to the Administrative Agent or endorsed in
blank;

 

(ii)           with respect to an Uncertificated Security constituting
Collateral (other than an Uncertificated Security credited on the books of a
Clearing Corporation or Securities Intermediary), such Pledgor shall cause the
issuer of such Uncertificated Security to duly authorize, execute, and deliver
to the Administrative Agent, an agreement for the benefit of the Administrative
Agent and the other Secured Parties substantially in the form of Annex E hereto
(appropriately completed to the satisfaction of the Administrative Agent and
with such modifications, if any, as shall be satisfactory to the Administrative
Agent) pursuant to which such issuer agrees to comply with any and all
instructions originated by the Administrative Agent without further consent by
the registered owner and not to comply with instructions regarding such
Uncertificated Security (and any Partnership Interests and Membership Interests
issued by such issuer) originated by any other Person other than a court of
competent jurisdiction;

 

(iii)          with respect to any Collateral consisting of a Certificated
Security, Uncertificated Security, Partnership Interest or Membership Interest
credited on the books of a Clearing Corporation or Securities Intermediary
(including a Federal Reserve Bank, Participants Trust Company or The Depository
Trust Company), such Pledgor shall promptly notify the Administrative Agent
thereof and shall promptly take (x) all actions required (i) to comply with the
applicable rules of such Clearing Corporation or Securities Intermediary and
(ii) to perfect the security interest of the Administrative Agent under
applicable law (including, in any event, under Sections 9-314(a), (b) and (c),
9-106 and 8-106(d) of the UCC) and (y) such other actions as the Administrative
Agent deems necessary or desirable to effect the foregoing;

 

(iv)          with respect to any Collateral consisting of a Partnership
Interest or a Membership Interest (other than a Partnership Interest or
Membership Interest credited on the books of a Clearing Corporation or
Securities Intermediary), (1) if such Partnership Interest or Membership
Interest is represented by a certificate and is a Security for purposes of the
UCC, the procedure set forth in Section 3.5(a)(i) hereof; and (2) if such
Partnership Interest or Membership Interest is not represented by a certificate
or is not a Security for purposes of the UCC, the procedure set forth in
Section 3.5(a)(ii) hereof;

 

(v)           with respect to any Note, physical delivery of such Note to the
Administrative Agent, endorsed in blank, or, at the request of the
Administrative Agent, endorsed to the Administrative Agent; and

 

(vi)          with respect to cash proceeds from any of the Collateral described
in Section 3.1 hereof and subject to the exceptions set forth in
Section 5.10(a) of the Security Agreement, (i) the establishment by the
Administrative Agent of a cash account in the name of such Pledgor over which
the Administrative Agent shall have “control” within the meaning of the UCC and,
at any time any Event of Default is in existence, no withdrawals or transfers
may be made therefrom by any Person except with the prior

 

7

--------------------------------------------------------------------------------


 

written consent of the Administrative Agent and (ii) the deposit of such cash in
such cash account.

 

(b)           In addition to the actions required to be taken pursuant to
Section 3.5(a) hereof, each Pledgor shall take the following additional actions
with respect to the Collateral:

 

(i)            with respect to all Collateral of such Pledgor whereby or with
respect to which the Administrative Agent may obtain “control” thereof within
the meaning of Section 8-106 of the UCC (or under any provision of the UCC as
same may be amended or supplemented from time to time, or under the laws of any
relevant State other than the State of New York), such Pledgor shall take all
actions as may be requested from time to time by the Administrative Agent so
that “control” of such Collateral is obtained and at all times held by the
Administrative Agent; and

 

(ii)           upon the Administrative Agent’s reasonable request, each Pledgor
shall from time to time cause appropriate financing statements (on appropriate
forms) under the Uniform Commercial Code as in effect in the various relevant
States, covering all Collateral hereunder (with the form of such financing
statements to be satisfactory to the Administrative Agent), to be filed in the
relevant filing offices so that at all times the Administrative Agent’s security
interest in all Investment Property constituting Collateral and other Collateral
which can be perfected by the filing of such financing statements (in each case
to the maximum extent perfection by filing may be obtained under the laws of the
relevant States, including, without limitation, Section 9-312(a) of the UCC) is
so perfected.

 

3.6.          Subsequently Acquired Collateral.  If any Pledgor shall acquire
(by purchase, Dividend or otherwise) any additional Collateral at any time or
from time to time after the date hereof, such Pledgor will forthwith thereafter
take (or cause to be taken) all action with respect to such Collateral in
accordance with the procedures set forth in Section 3.5 hereof, and will deliver
to the Administrative Agent all information and other items required to be
provided under Section 6.12 of the Credit Agreement with respect thereto within
the time periods specified therein.  No Pledgor shall be required at any time to
pledge hereunder any Securities which constitute more than 65% of the total
combined voting power of all classes of ownership interests of any CFC entitled
to vote.

 

3.7.          Certain Representations and Warranties Concerning the Collateral. 
Each Pledgor represents and warrants that on the date hereof:  (a) each
Subsidiary of such Pledgor whose Equity Interest is required to be pledged
hereunder, and the direct ownership thereof, is listed on Annex A hereto;
(b) the Stock held by such Pledgor consists of the number and type of shares of
the stock of the corporations as described in Annex B hereto; (c) such Stock
constitutes that percentage of the issued and outstanding capital stock of the
issuing corporation as set forth in Annex B hereto; (d) the Notes held by such
Pledgor consist of the promissory notes described in Annex C hereto; (e) such
Pledgor is the holder of record and sole beneficial owner of the Stock and Notes
held by such Pledgor and there exists no options or preemption rights in respect
of any of the Stock; (f) the Partnership Interests and Membership Interests, as
the case may be, held by such Pledgor constitute that percentage of the entire
interest of the respective Pledged Partnership or Pledged LLC, as the case may
be, as is set forth under its name in Annex D

 

8

--------------------------------------------------------------------------------


 

hereto; (g) on the date hereof, such Pledgor owns or possesses no other
Securities except as described on Annexes B, C and D hereto; and (h) the Pledgor
has complied with the respective procedure set forth in Section 3.5(a) hereof
with respect to each item of Collateral described in Annexes B, C and D hereto.

 

4.             APPOINTMENT OF SUB-AGENTS; ENDORSEMENTS, ETC.  The Administrative
Agent shall have the right to appoint one or more sub-agents for the purpose of
retaining physical possession of the Pledged Securities, which may be held (in
the discretion of the Administrative Agent) in the name of the relevant Pledgor,
endorsed or assigned in blank or in favor of the Administrative Agent or any
nominee or nominees of the Administrative Agent or a sub-agent appointed by the
Administrative Agent.

 

5.             VOTING, ETC., WHILE NO EVENT OF DEFAULT.  Unless and until there
shall have occurred and be continuing an Event of Default, each Pledgor shall be
entitled to exercise all voting rights attaching to any and all Pledged
Securities owned by it, and to give consents, waivers or ratifications in
respect thereof, provided that no vote shall be cast or any consent, waiver or
ratification given or any action taken which would violate, result in breach of
any covenant contained in, or be inconsistent with, any of the terms of this
Agreement, the Credit Agreement, any other Loan Document, any Secured Hedge
Agreement or any Secured Cash Management Agreement (collectively, the “Secured
Debt Agreements”), or which would have the effect of impairing the value of the
Collateral or any part thereof or the position or interests of the
Administrative Agent or any other Secured Party therein.  All such rights of a
Pledgor to vote and to give consents, waivers and ratifications shall cease upon
the occurrence and during the continuance of an Event of Default, whereupon
Section 7 hereof shall become applicable.

 

6.             DIVIDENDS AND OTHER DISTRIBUTIONS.  Unless and until an Event of
Default shall have occurred and be continuing, all cash Dividends, distributions
or other amounts payable in respect of the Pledged Securities shall be paid to
the respective Pledgor, provided that all Dividends, distributions or other
amounts payable in respect of the Pledged Securities which are determined by the
Administrative Agent, in its absolute discretion, to represent in whole or in
part an extraordinary, liquidating or other distribution in return of capital
not permitted by the Credit Agreement shall be paid, to the extent so determined
to represent an extraordinary, liquidating or other distribution in return of
capital not permitted by the Credit Agreement, to the Administrative Agent and
retained by it as part of the Collateral (unless such cash Dividends or
distributions are applied to repay the Obligations pursuant to Section 9 of this
Agreement).  The Administrative Agent shall also be entitled to receive
directly, and to retain as part of the Collateral:

 

(i)            all other or additional stock, notes, membership interests,
partnership interests or other securities or property (other than cash) paid or
distributed by way of dividend or otherwise in respect of the Collateral;

 

(ii)           all other or additional stock, notes, membership interests,
partnership interests or other securities or property (including cash) paid or
distributed in respect of the Collateral by way of stock-split, spin-off,
split-up, reclassification, combination of shares or similar rearrangement; and

 

9

--------------------------------------------------------------------------------


 

(iii)          all other or additional stock, notes, membership interests,
partnership interests or other securities or property (including cash) which may
be paid in respect of the Collateral by reason of any consolidation, merger,
exchange of stock, conveyance of assets, liquidation or similar corporate
reorganization (other than the Net Cash Proceeds from any Disposition applied to
repay Loans and/or reinvested in accordance with the relevant provisions of the
Credit Agreement).

 

Nothing contained in this Section 6 shall limit or restrict in any way the
Administrative Agent’s right to receive the proceeds of the Collateral in any
form in accordance with Section 3 of this Agreement.  All Dividends,
distributions or other payments which are received by the respective Pledgor
contrary to the provisions of this Section 6 or Section 7 shall be received in
trust for the benefit of the Administrative Agent, shall be segregated from
other property or funds of such Pledgor and shall be forthwith paid over to the
Administrative Agent as Collateral in the same form as so received (with any
necessary endorsement).

 

7.             REMEDIES IN CASE OF AN EVENT OF DEFAULT.  (a) If an Event of
Default shall have occurred and be continuing, the Administrative Agent (acting
in accordance with Section 8.02(c) of the Credit Agreement) shall be entitled to
exercise all of the rights, powers and remedies (whether vested in it by this
Agreement or any other Secured Debt Agreement or by law) for the protection and
enforcement of its rights in respect of the Collateral, including, without
limitation, all the rights and remedies of a secured creditor upon default under
the Uniform Commercial Code of the State of New York, and the Administrative
Agent (acting in accordance with Section 8.02(c) of the Credit Agreement) shall
be entitled, without limitation, to exercise any or all of the following rights,
which each Pledgor hereby agrees to be commercially reasonable:

 

(i)            to receive all amounts payable in respect of the Collateral
otherwise payable under Section 6 to such Pledgor,

 

(ii)           to transfer all or any part of the Collateral into the
Administrative Agent’s name or the name of its nominee or nominees;

 

(iii)          to accelerate any Pledged Note which may be accelerated in
accordance with its terms, and take any other lawful action to collect upon any
Pledged Note (including, without limitation, to make any demand for payment
thereon);

 

(iv)          to vote all or any part of the Collateral (whether or not
transferred into the name of the Administrative Agent) and give all consents,
waivers and ratifications in respect of the Collateral and otherwise act with
respect thereto as though it were the outright owner thereof (each Pledgor
hereby irrevocably constituting and appointing the Administrative Agent the
proxy and attorney-in-fact of such Pledgor, with full power of substitution to
do so);

 

(v)           to set off any and all Collateral against any and all Obligations,
and to withdraw any and all cash or other Collateral from any and all Collateral
Accounts and to apply such cash and other Collateral to the payment of any and
all Obligations; and

 

10

--------------------------------------------------------------------------------


 

(vi)          at any time or from time to time to sell, assign and deliver, or
grant options to purchase, all or any part of the Collateral, or any interest
therein, at any public or private sale, without demand of performance,
advertisement or notice of intention to sell or of the time or place of sale or
adjournment thereof or to redeem or otherwise (all of which are hereby waived by
each Pledgor), for cash, on credit or for other property, for immediate or
future delivery without any assumption of credit risk, and for such price or
prices and on such terms as the Administrative Agent in its absolute discretion
may determine, provided that at least 10 days’ notice of the time and place of
any such sale shall be given to such Pledgor.  The Administrative Agent shall
not be obligated to make such sale of Collateral regardless of whether any such
notice of sale has theretofore been given.  Each purchaser at any such sale
shall hold the property so sold absolutely free from any claim or right on the
part of any Pledgor, and each Pledgor hereby waives and releases to the full
extent permitted by law any right or equity of redemption with respect to the
Collateral, whether before or after sale hereunder, all rights, if any, of
marshalling the Collateral and any other security for the Obligations or
otherwise, and all rights, if any, of stay and/or appraisal which it now has or
may at any time in the future have under rule of law or statute now existing or
hereafter enacted.  At any such sale, unless prohibited by applicable law, the
Administrative Agent on behalf of all Secured Parties (or certain of them) may
bid for and purchase (by bidding in Obligations or otherwise) all or any part of
the Collateral so sold free from any such right or equity of redemption. 
Neither the Administrative Agent nor any Secured Party shall be liable for
failure to collect or realize upon any or all of the Collateral or for any delay
in so doing nor shall it be under any obligation to take any action whatsoever
with regard thereto.

 

8.             REMEDIES, ETC., CUMULATIVE.  Each right, power and remedy of the
Administrative Agent provided for in this Agreement or any other Secured Debt
Agreement, or now or hereafter existing at law or in equity or by statute shall
be cumulative and concurrent and shall be in addition to every other such right,
power or remedy.  The exercise or beginning of the exercise by the
Administrative Agent of any one or more of the rights, powers or remedies
provided for in this Agreement or any other Secured Debt Agreement or now or
hereafter existing at law or in equity or by statute or otherwise shall not
preclude the simultaneous or later exercise by the Administrative Agent of all
such other rights, powers or remedies, and no failure or delay on the part of
the Administrative Agent to exercise any such right, power or remedy shall
operate as a waiver thereof.  Unless otherwise required by the Loan Documents,
no notice to or demand on any Pledgor in any case shall entitle it to any other
or further notice or demand in similar other circumstances or constitute a
waiver of any of the rights of the Administrative Agent to any other further
action in any circumstances without demand or notice.

 

This Agreement may be enforced only by the action of the Administrative Agent
acting in accordance with Sections 8.02(c) and 10.03 of the Credit Agreement and
no other Secured Party shall have any right individually to seek to enforce or
to enforce this Agreement or to realize upon the security to be granted hereby.

 

9.             APPLICATION OF PROCEEDS.  (a) All moneys collected by the
Administrative Agent upon any sale or other disposition of the Collateral,
together with all other moneys received by the Administrative Agent hereunder,
shall be applied in accordance with Section 8.03 of the Credit Agreement.

 

11

--------------------------------------------------------------------------------


 

(b)           It is understood that each Pledgor shall remain jointly and
severally liable to the extent of any deficiency between (x) the amount of the
Obligations for which it is liable directly or as a Guarantor that are satisfied
with proceeds of the Collateral and (y) the aggregate outstanding amount of the
Obligations.

 

10.           PURCHASERS OF COLLATERAL.  Upon any sale of the Collateral by the
Administrative Agent hereunder (whether by virtue of the power of sale herein
granted, pursuant to judicial process or otherwise), the receipt of the
Administrative Agent shall be a sufficient discharge to the purchaser or
purchasers of the Collateral so sold, and such purchaser or purchasers shall not
be obligated to see to the application of any part of the purchase money paid
over to the Administrative Agent or be answerable in any way for the
misapplication or nonapplication thereof.

 

11.           INDEMNITY.  Each Pledgor jointly and severally agrees (i) to
indemnify and hold harmless the Administrative Agent and the other Secured
Parties from and against any and all claims, demands, losses, judgments and
liabilities (including liabilities for penalties) of whatsoever kind or nature,
and (ii) to reimburse the Administrative Agent for all reasonable out-of-pocket
costs and expenses, including reasonable attorneys’ fees, arising in connection
with any amendment, waiver or modification to this Agreement and the
administrator thereof and the Administrative Agent and the other Secured Parties
for all out-of-pocket costs and expenses (including attorney’s fees) growing out
of or resulting from the exercise by the Administrative Agent of any right or
remedy granted to it hereunder or under any other Secured Debt Agreement except,
with respect to clause (i) above, for those arising from such Person’s gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision).  In no event shall the
Administrative Agent be liable, in the absence of gross negligence or willful
misconduct on its part (as determined by a court of competent jurisdiction in a
final and non-appealable decision), for any matter or thing in connection with
this Agreement other than to account for moneys or other property actually
received by it in accordance with the terms hereof.  If and to the extent that
the obligations of any Pledgor under this Section 11 are unenforceable for any
reason, such Pledgor hereby agrees to make the maximum contribution to the
payment and satisfaction of such obligations which is permissible under
applicable law.

 

12.           FURTHER ASSURANCES; POWER OF ATTORNEY.  (a) Each Pledgor agrees
that it will join with the Administrative Agent in executing and, at such
Pledgor’s own expense, file and refile under the Uniform Commercial Code such
financing statements, continuation statements and other documents in such
offices as the Administrative Agent may reasonably deem necessary or appropriate
and wherever required or permitted by law in order to perfect and preserve the
Administrative Agent’s security interest in the Collateral hereunder and hereby
authorizes the Administrative Agent to file financing statements and amendments
thereto relative to all or any part of the Collateral without the signature of
such Pledgor where permitted by law, and agrees to do such further acts and
things and to execute and deliver to the Administrative Agent such additional
conveyances, assignments, agreements and instruments as the Administrative Agent
may reasonably require or deem advisable to carry into effect the purposes of
this Agreement or to further assure and confirm unto the Administrative Agent
its rights, powers and remedies hereunder or thereunder.

 

12

--------------------------------------------------------------------------------


 

(b)           Each Pledgor hereby appoints the Administrative Agent, such
Pledgor’s attorney-in-fact, with full authority in the place and stead of such
Pledgor and in the name of such Pledgor or otherwise, from time to time after
the occurrence and during the continuance of an Event of Default, in the
Administrative Agent’s reasonable discretion to take any action and to execute
any instrument which the Administrative Agent may reasonably deem necessary or
advisable to accomplish the purposes of this Agreement.

 

13.           THE ADMINSTRATIVE AGENT AS COLLATERAL AGENT.  The Administrative
Agent will hold in accordance with this Agreement all items of the Collateral at
any time received under this Agreement.  It is expressly understood and agreed
that the obligations of the Administrative Agent as holder of the Collateral and
interests therein and with respect to the disposition thereof, and otherwise
under this Agreement, are only those expressly set forth in this Agreement.  The
Administrative Agent shall act hereunder on the terms and conditions set forth
herein and in Article IX of the Credit Agreement.  If any Pledgor fails to
perform or comply with any of its agreements contained in this Agreement and the
Administrative Agent, as provided for by the terms of this Agreement or any
other Loan Document, shall itself perform or comply, or otherwise cause
performance or compliance, with such agreement, the expenses of the
Administrative Agent incurred in connection with such performance or compliance,
together with interest thereon at the rate then in effect in respect of the Base
Rate Loans, shall be payable by such Pledgor to the Administrative Agent on
demand and shall constitute Obligations secured by the Collateral.

 

14.           TRANSFER BY THE PLEDGORS.  No Pledgor will sell or otherwise
dispose of, grant any option with respect to, or mortgage, pledge or otherwise
encumber any of the Collateral or any interest therein (except in accordance
with the terms of this Agreement and the other Secured Debt Agreements).

 

15.           REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PLEDGORS. 
(a) Each Pledgor represents, warrants and covenants that:

 

(i)            it is, or at the time when pledged hereunder will be, the legal,
beneficial and record owner of, and has (or will have) good and marketable title
to, all Securities pledged by it hereunder, subject to no pledge, lien,
mortgage, hypothecation, security interest, charge, option or other encumbrance
whatsoever, except (x) the liens and security interests created by this
Agreement and (y) liens permitted by Section 7.01(c) of the Credit Agreement;

 

(ii)           it has full power, authority and legal right to pledge all the
Collateral pledged by it pursuant to this Agreement;

 

(iii)          this Agreement has been duly authorized, executed and delivered
by such Pledgor and constitutes a legal, valid and binding obligation of such
Pledgor enforceable in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law);

 

13

--------------------------------------------------------------------------------


 

(iv)          except to the extent already obtained or made, no consent of any
other party (including, without limitation, any stockholder, limited or general
partner, member or creditor of such Pledgor or any of its Subsidiaries) and no
consent, license, permit, approval or authorization of, exemption by, notice or
report to, or registration, filing or declaration with, any governmental
authority is required to be obtained by such Pledgor in connection with (a) the
execution, delivery or performance of this Agreement, (b) the validity or
enforceability of this Agreement, (c) the perfection or enforceability of the
Administrative Agent’s security interest in the Collateral or (d) except for
compliance with or as may be required by applicable securities laws, the
exercise by the Administrative Agent of any of its rights or remedies provided
herein;

 

(v)           the execution, delivery and performance of this Agreement by such
Pledgor has been duly authorized by all necessary corporate or other
organizational action, and does not and will not (a) contravene the terms of any
of such Pledgor’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any material Contractual Obligation to which such
Pledgor is a party or affecting such Pledgor or the properties of such Pledgor
or any of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Pledgor or its
property is subject; or (c) violate any applicable Laws;

 

(vi)          all the shares of Stock constituting Collateral have been duly and
validly issued, are fully paid and non-assessable and are subject to no options
to purchase or similar rights;

 

(vii)         each of the Pledged Notes constitutes, or when executed by the
obligor thereof will constitute, the legal, valid and binding obligation of such
obligor, enforceable in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law);

 

(viii)        the pledge, assignment and delivery to the Administrative Agent of
the Securities (other than those constituting Uncertificated Securities)
pursuant to this Agreement creates a valid and, assuming such Securities are
held in the continued possession of the Administrative Agent in the State of New
York, perfected first priority Lien (in the case of the security interest
granted pursuant to Section 3.2) and second priority Lien (in the case of the
security interest granted pursuant to Section 3.3) in the Securities and the
proceeds thereof, subject to no other Lien or to any agreement purporting to
grant to any third party a Lien on the property or assets of such Pledgor which
would include the Securities (other than Liens permitted by Section 7.01(c) of
the Credit Agreement);

 

(ix)           it has the unqualified right to pledge and grant a security
interest in the Partnership Interests and Membership Interests as herein
provided without the consent of any other Person, firm, association or entity
which has not been obtained;

 

14

--------------------------------------------------------------------------------


 

(x)            the Partnership Interests and the Membership Interests pledged by
it pursuant to this Agreement have been validly acquired and are fully paid for
and are duly and validly pledged hereunder;

 

(xi)           it is not in default in the payment of any portion of any
mandatory capital contribution, if any, required to be made under any
partnership agreement or limited liability company agreement to which such
Pledgor is a party, and such Pledgor is not in violation of any other material
provisions of any partnership agreement or limited liability company agreement
to which such Pledgor is a party, or otherwise in default or violation
thereunder, no Partnership Interest or Membership Interest is subject to any
defense, offset or counterclaim, nor have any of the foregoing been asserted or
alleged against such Pledgor by any Person with respect thereto and as of the
Closing Date, there are no certificates, instruments, documents or other
writings (other than the partnership agreements and certificates, if any,
delivered to the Administrative Agent) which evidence any Partnership Interest
or Membership Interest of such Pledgor;

 

(xii)          the pledge and assignment of the Partnership Interests and the
Membership Interests pursuant to this Agreement, together with the relevant
filings, consents or recordings (which filings, consents and recordings have
been made or obtained), creates a valid, perfected and continuing first priority
(in the case of the security interest granted pursuant to Section 3.2) and
second priority (in the case of the security interest granted pursuant to
Section 3.3) security interest in such Partnership Interests and Membership
Interest and the proceeds thereof, subject to no prior lien or encumbrance or to
any agreement purporting to grant to any third party a lien or encumbrance on
the property or assets of such Pledgor which would include the Collateral;

 

(xiii)         other than financing statements pursuant to Liens permitted under
Section 7.01 of the Credit Agreement, there are no currently effective financing
statements under the UCC covering any property which is now or hereafter may be
included in the Collateral and such Pledgor will not, without the prior written
consent of the Administrative Agent, execute and, until the Termination Date (as
hereinafter defined), allow there to be on file in any public office, any
enforceable financing statement or statements covering any or all of the
Collateral, except financing statements filed or to be filed in favor of the
Administrative Agent as secured party;

 

(xiv)        it shall give the Administrative Agent prompt notice of any written
claim which may adversely affect the Administrative Agent’s interest in the
Collateral and shall deliver to the Administrative Agent a copy of each other
demand, notice or document received by it which may adversely affect the
Administrative Agent’s interest in the Collateral promptly upon, but in any
event within 10 days after, such Pledgor’ s receipt thereof;

 

(xv)         it shall not withdraw as a partner of any Pledged Partnership or
member of any Pledged LLC, or file or pursue or take any action which may,
directly or indirectly, cause a dissolution or liquidation of or with respect to
any Pledged Partnership or

 

15

--------------------------------------------------------------------------------


 

Pledged LLC or seek a partition of any property of any Pledged Partnership or
Pledged LLC, except as permitted by the Credit Agreement;

 

(xvi)        as of the date hereof, all of its Partnership Interests and
Membership Interests are uncertificated (other than the Membership Interests of
Northern New England Telephone Operations LLC, Fretel Communications, LLC and
Telephone Operating Company of Vermont LLC) and each Pledgor covenants and
agrees that it will not approve any action by any Pledged Partnership or Pledged
LLC to convert such uncertificated interests into certificated interests;

 

(xvii)       it will take no action which would violate or be inconsistent with
any of the terms of any Secured Debt Agreement, or which would have the effect
of impairing the position or interests of the Administrative Agent or any other
Secured Party under any Secured Debt Agreement except as permitted by the Credit
Agreement; and

 

(xviii)      “control” (as defined in Section 8-106 of the UCC) has been
obtained by the Administrative Agent over all of such Pledgor’s Collateral
consisting of Securities (including, without limitation, Notes which are
Securities) with respect to which such “control” may be obtained pursuant to
Section 8-106 of the UCC, except to the extent that the obligation of the
applicable Pledgor to provide the Administrative Agent with “control” of such
Collateral has not yet arisen under this Agreement, provided that in the case of
the Administrative Agent obtaining “control” over Collateral consisting of a
Security Entitlement, such Pledgor shall have taken all steps in its control so
that the Administrative Agent obtains “control” over such Security Entitlement.

 

16.           PLEDGORS’ OBLIGATIONS ABSOLUTE, ETC.  The obligations of each
Pledgor under this Agreement shall be absolute and unconditional and shall
remain in full force and effect without regard to, and shall not be released,
suspended, discharged, terminated or otherwise affected by, any circumstance or
occurrence whatsoever, including, without limitation:

 

(i)            any renewal, extension, amendment or modification of, or addition
or supplement to or deletion from any of the Secured Debt Agreements, or any
other instrument or agreement referred to therein, or any assignment or transfer
of any thereof;

 

(ii)           any waiver, consent, extension, indulgence or other action or
inaction under or in respect of any such agreement or instrument or this
Agreement;

 

(iii)          any furnishing of any additional security to the Administrative
Agent or its assignee or any acceptance thereof or any release of any security
by the Administrative Agent or its assignee;

 

(iv)          any limitation on any party’s liability or obligations under any
such instrument or agreement or any invalidity or unenforceability, in whole or
in part, of any such instrument or agreement or any term thereof; or

 

(v)           any bankruptcy, insolvency, reorganization, composition,
adjustment, dissolution, liquidation or other like proceeding relating to such
Pledgor or any

 

16

--------------------------------------------------------------------------------


 

Subsidiary of such Pledgor, or any action taken with respect to this Agreement
by any trustee or receiver, or by any court, in any such proceeding, whether or
not such Pledgor shall have notice or knowledge of any of the foregoing.

 

17.           REGISTRATION, ETC.  (a) If an Event of Default shall have occurred
and be continuing and any Pledgor shall have received from the Administrative
Agent (acting in accordance with Section 8.02(c) of the Credit Agreement) a
written request or requests that such Pledgor cause any registration,
qualification or compliance under any Federal or state securities law or laws to
be effected with respect to all or any part of the Pledged Stock, such Pledgor
as soon as practicable and at its expense will use its best efforts to cause
such registration to be effected (and be kept effective) and will use its best
efforts to cause such qualification and compliance to be effected (and be kept
effective) as may be so requested and as would permit or facilitate the sale and
distribution of such Pledged Stock, including, without limitation, registration
under the Securities Act, as then in effect (or any similar statute then in
effect), appropriate qualifications under applicable blue sky or other state
securities laws and appropriate compliance with any other governmental
requirements, provided that the Administrative Agent shall furnish to such
Pledgor such information regarding the Administrative Agent as such Pledgor may
request in writing and as shall be required in connection with any such
registration, qualification or compliance.  Each Pledgor will cause the
Administrative Agent to be kept reasonably advised in writing as to the progress
of each such registration, qualification or compliance and as to the completion
thereof, will furnish to the Administrative Agent such number of prospectuses,
offering circulars and other documents incident thereto as the Administrative
Agent from time to time may reasonably request, and will indemnify, to the
extent permitted by law, the Administrative Agent, each other Secured Party and
all others participating in the distribution of such Pledged Stock against all
claims, losses, damages or liabilities caused by any untrue statement (or
alleged untrue statement) of a material fact contained therein (or in any
related registration statement, notification or the like) or by any omission (or
alleged omission) to state therein (or in any related registration statement,
notification or the like) a material fact required to be stated therein or
necessary to make the statements therein not misleading, except insofar as the
same may have been caused by an untrue statement or omission based upon
information furnished in writing to such Pledgor by the Administrative Agent or
such other Secured Party expressly for use therein.

 

(b)           If at any time when the Administrative Agent shall (acting in
accordance with Section 8.02(c) of the Credit Agreement) determine to exercise
its right to sell all or any part of the Pledged Securities pursuant to
Section 7, and such Pledged Securities or the part thereof to be sold shall not,
for any reason whatsoever, be effectively registered under the Securities Act,
as then in effect, the Administrative Agent (acting in accordance with
Section 8.02(c) of the Credit Agreement) may, in its sole and absolute
discretion, sell such Pledged Securities or part thereof by private sale in such
manner and under such circumstances as the Administrative Agent may deem
necessary or advisable in order that such sale may legally be effected without
such registration. Without limiting the generality of the foregoing, in any such
event the Administrative Agent, in its sole and absolute discretion (acting in
accordance with Section 8.02(c) of the Credit Agreement), (i) may proceed to
make such private sale notwithstanding that a registration statement for the
purpose of registering such Pledged Securities or part thereof shall have been
filed under such Securities Act, (ii) may approach and negotiate with a single
possible purchaser to effect such sale and (iii) may restrict such sale to a

 

17

--------------------------------------------------------------------------------


 

purchaser who will represent and agree that such purchaser is purchasing for its
own account, for investment, and not with a view to the distribution or sale of
such Pledged Securities or part thereof.  In the event of any such sale, the
Administrative Agent shall incur no responsibility or liability for selling all
or any part of the Pledged Securities at a price which the Administrative Agent,
in its sole and absolute discretion, may in good faith deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might be realized if the sale were deferred until the registration as aforesaid.

 

18.           TERMINATION; RELEASE.  (a) After the Termination Date (as defined
below), this Agreement shall terminate (provided that all indemnities set forth
herein and the other Secured Debt Agreements including, without limitation, in
Section 11 hereof shall survive any such termination) and the Administrative
Agent, at the request and expense of the Pledgors, will, if requested by the
Pledgors, execute and deliver to the Pledgors a proper instrument or instruments
acknowledging the satisfaction and termination of this Agreement as provided
above, and will duly assign, transfer and deliver to the Pledgors (without
recourse and without any representation or warranty) such of the Collateral as
may be in the possession of the Administrative Agent and as has not theretofore
been sold or otherwise applied or released pursuant to this Agreement, together
with any moneys at the time held by the Administrative Agent hereunder and, with
respect to any Collateral consisting of an Uncertificated Security, a
Partnership Interest or a Membership Interest (other than an Uncertificated
Security, Partnership Interest or Membership Interest credited on the books of a
Clearing Corporation or Securities Intermediary), a termination of the agreement
relating thereto executed and delivered by the issuer of such Uncertificated
Security pursuant to Section 3.5(a)(ii) or by the respective partnership or
limited liability company pursuant to Section 3.5(a)(iv)(2).  As used in this
Agreement, “Termination Date” shall mean the date upon which all of the
Commitments have been terminated, no Note under the Credit Agreement is
outstanding (and all Loans have been paid in full), all Letters of Credit have
been cancelled (or have expired, undrawn) or collateralized to the satisfaction
of the Administrative Agent and all other Obligations have been paid in full
(other than arising from indemnities for which no request has been made).

 

(b)           In the event that any part of the Collateral is sold or otherwise
disposed of in connection with a sale or other disposition permitted by
Section 7.05 of the Credit Agreement or is otherwise released at the direction
of the Required Lenders (or all the Lenders if required by Section 10.01 of the
Credit Agreement), and the proceeds of such sale or other disposition or from
such release are applied in accordance with the terms of the Credit Agreement to
the extent required to be so applied, the Administrative Agent, at the request
and expense of the respective Pledgor, will release such Collateral from this
Agreement, duly assign, transfer and deliver to such Pledgor (without recourse
and without any representation or warranty) such of the Collateral as is then
being (or has been) so sold, disposed of or released and as may be in possession
of the Administrative Agent and has not theretofore been released pursuant to
this Agreement.

 

(c)           At any time that any Pledgor desires that Collateral be released
as provided in the foregoing Section 18(a) or (b), it shall deliver to the
Administrative Agent a certificate signed by a principal executive officer
stating that the release of the respective Collateral is permitted pursuant to
Section 18(a) or (b).  The Administrative Agent shall have no liability
whatsoever to any Secured Party as the result of any release of Collateral by it
in

 

18

--------------------------------------------------------------------------------


 

accordance with (or which the Administrative Agent in the absence of gross
negligence and willful misconduct believes to be in accordance with) this
Section 18.

 

19.           NOTICES, ETC.  All notices and other communications hereunder
shall be in writing (including telegraphic, telex, telecopier, facsimile or
cable communication) and shall be delivered, telegraphed, telexed, telecopied,
faxed, cabled, or mailed (by first class mail, postage prepaid):

 

(i)          if to any Pledgor, at its address set forth opposite its signature
below;

 

(ii)         if to the Administrative Agent, in accordance with Section 10.02 of
the Credit Agreement;

 

or at such other address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder.

 

20.           WAIVER; AMENDMENT.  None of the terms and conditions of this
Agreement may be changed, waived, modified or varied in any manner whatsoever
unless in writing duly signed by the Administrative Agent (with the consent of
the Required Lenders or, to the extent required by Section 10.01 of the Credit
Agreement, all of the Lenders) and each Pledgor affected thereby.

 

21.           ADMINISTRATIVE AGENT NOT BOUND.  (a) Nothing herein shall be
construed to make the Administrative Agent or any other Secured Party liable as
a general partner or limited partner of any Pledged Partnership or as a member
of any Pledged LLC, and neither the Administrative Agent nor any Secured Party
by virtue of this Agreement or otherwise (except as referred to in the following
sentence) shall have any of the duties, obligations or liabilities of a general
partner or limited partner of any Pledged Partnership or of a member of any
Pledged LLC.  The parties hereto expressly agree that, unless the Administrative
Agent shall become the absolute owner of a Partnership Interest or a Membership
Interest pursuant hereto, this Agreement shall not be construed as creating a
partnership or joint venture or membership agreement among the Administrative
Agent, any other Secured Party and/or a Pledgor.

 

(b)           Except as provided in the last sentence of paragraph (a) of this
Section 21, the Administrative Agent, by accepting this Agreement, does not
intend to become a general partner or limited partner of any Pledged Partnership
or a member of any Pledged LLC or otherwise be deemed to be a co-venturer with
respect to any Pledgor or any Pledged Partnership or a member of any Pledged LLC
either before or after an Event of Default shall have occurred.  The
Administrative Agent shall have only those powers set forth herein and shall
assume none of the duties, obligations or liabilities of a general partner or
limited partner of any Pledged Partnership or of a member of any Pledged LLC or
of a Pledgor.

 

(c)           The Administrative Agent shall not be obligated to perform or
discharge any obligation of a Pledgor as a result of the collateral assignment
hereby effected.

 

(d)           The acceptance by the Administrative Agent of this Agreement, with
all the rights, powers, privileges and authority so created, shall not at any
time or in any event obligate the Administrative Agent to appear in or defend
any action or proceeding relating to the

 

19

--------------------------------------------------------------------------------


 

Collateral to which it is not a party, or to take any action hereunder or
thereunder, or to expend any money or incur any expenses or perform or discharge
any obligation, duty or liability under the Collateral.

 

22.           MISCELLANEOUS.  This Agreement shall create a continuing security
interest in the Collateral and shall (i) remain in full force and effect,
subject to release and/or termination as set forth in Section 18, (ii) be
binding upon each Pledgor, its successors and assigns; provided that no Pledgor
shall assign any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent (with the prior written consent of
the Required Lenders or to the extent required by Section 10.01 of the Credit
Agreement, all of the Lenders), and (iii) inure, together with the rights and
remedies of the Administrative Agent hereunder, to the benefit of the
Administrative Agent, the other Secured Parties and their respective successors,
transferees and assigns.  The headings of the several sections and subsections
in this Agreement are for purposes of reference only and shall not limit or
define the meaning hereof.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.  In the event that any provision of this
Agreement shall prove to be invalid or unenforceable, such provision shall be
deemed to be severable from the other provisions of this Agreement which shall
remain binding on all parties hereto.

 

23.           GOVERNING LAW, ETC.  (a) THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE SECURED PARTIES AND OF THE UNDERSIGNED HEREUNDER SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK
WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.  Any legal action or
proceeding with respect to this Agreement or any other Loan Document may be
brought in the courts of the State of New York sitting in New York County or of
the United States of America for the Southern District of New York, and any
appellate court from any thereof and, by execution and delivery of this
Agreement, each Pledgor hereby irrevocably accepts for itself and in respect of
its property, generally and unconditionally, the jurisdiction of the aforesaid
courts.  Each Pledgor further irrevocably consents to the service of process out
of any of the aforementioned courts, in the manner provided for in Section 10.02
of the Credit Agreement, to each Pledgor at its address set forth opposite its
signature below.  Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided law. 
Nothing herein shall affect the right of any of the Secured Parties to serve
process in any other manner permitted by law or to commence legal proceedings or
otherwise proceed against any Pledgor in any other jurisdiction.

 

(b)           Each Pledgor hereby irrevocably waives any objection which it may
now or hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Agreement or any other
Loan Document brought in the courts referred to in clause (a) above and hereby
further irrevocably waives and agrees not to plead or claim in any such court
that such action or proceeding brought in any such court has been brought in an
inconvenient forum.

 

(c)           EACH PLEDGOR AND THE ADMINISTRATIVE AGENT HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION,

 

20

--------------------------------------------------------------------------------


 

PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

24.           ADDITIONAL PLEDGORS.  It is understood and agreed that any
Subsidiary of FairPoint that is required to become a party to this Agreement
pursuant to the Credit Agreement shall become a Pledgor hereunder by executing a
joinder agreement, in the form attached hereto as Annex F.

 

25.           COUNTERPARTS.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.

 

26.           CONTRIBUTION.  At any time a payment is made by any Pledgor (other
than a Borrower) (each, a “Subsidiary Pledgor”) in respect of the Obligations
from the proceeds of any sale or other disposition of Collateral owned by such
Subsidiary Pledgor (each, a “Relevant Payment”), the right of contribution of
each Subsidiary Pledgor hereunder against each other such Subsidiary Pledgor
shall be determined as provided in the immediately following sentence, with the
right of contribution of each Subsidiary Pledgor to be revised and restated as
of each date on which a Relevant Payment is made.  At any time that a Relevant
Payment is made by a Subsidiary Pledgor that results in the aggregate payments
made by such Subsidiary Pledgor hereunder in respect of the Obligations to and
including the date of the Relevant Payment exceeding such Subsidiary Pledgor’s
Contribution Percentage (as defined below) of the aggregate payments made by all
Subsidiary Pledgors hereunder in respect of the Obligations from the proceeds of
any sale or other disposition of Collateral owned by the Subsidiary Pledgors to
and including the date of the Relevant Payment (such excess, the “Aggregate
Excess Amount”), each such Subsidiary Pledgor shall have a right of contribution
against each other Subsidiary Pledgor who either has not made any payments or
has made (or whose Collateral has been used to make) payments hereunder in
respect of the Obligations to and including the date of the Relevant Payment in
an aggregate amount less than such other Subsidiary Pledgor’s Contribution
Percentage of the aggregate payments made to and including the date of the
Relevant Payment by all Subsidiary Pledgors hereunder in respect of the
Obligations from the proceeds of any sale or other disposition of Collateral
owned by the Subsidiary Pledgors (the aggregate amount of such deficit, the
“Aggregate Deficit Amount”) in an amount equal to (x) a fraction the numerator
of which is the Aggregate Excess Amount of such Subsidiary Pledgor and the
denominator of which is the Aggregate Excess Amount of all Subsidiary Pledgors
multiplied by (y) the Aggregate Deficit Amount of such other Subsidiary
Pledgor.  A Subsidiary Pledgor’s right of contribution pursuant to the preceding
sentences shall arise at the time of each computation, subject to adjustment to
the time of any subsequent computation; provided, that no Subsidiary Pledgor may
take any action to enforce such right until the Termination Date has occurred,
it being expressly recognized and agreed by all parties hereto that any
Subsidiary Pledgor’s right of contribution arising pursuant to this Agreement
against any other Subsidiary Pledgor shall be expressly junior and subordinate
to such other Subsidiary Pledgor’s obligations and liabilities in respect of the
Obligations and any other obligations owing under this Agreement.  As used in
this Section 26:  (i) each Subsidiary Pledgor’s “Contribution Percentage” shall
mean the percentage obtained by dividing (x) the Adjusted Net Worth (as defined
below) of

 

21

--------------------------------------------------------------------------------


 

such Subsidiary Pledgor by (y) the aggregate Adjusted Net Worth of all
Subsidiary Pledgors; (ii) the “Adjusted Net Worth” of each Subsidiary Pledgor
shall mean the greater of (x) the Net Worth (as defined below) of such
Subsidiary Pledgor and (y) zero; and (iii) the “Net Worth” of each Subsidiary
Pledgor shall mean the amount by which the fair salable value of such Subsidiary
Pledgor’s assets on the date of any Relevant Payment exceeds its existing debts
and other liabilities (including contingent liabilities, but without giving
effect to any obligations arising under this Agreement, any Guaranteed
Obligations under, and as defined in, the Guaranty) on such date.  All parties
hereto recognize and agree that, except for any right of contribution arising
pursuant to this Section 26 or any other Loan Document, each Subsidiary Pledgor
who makes (or whose Collateral has been used to make) any payment in respect of
the Obligations shall have no right of contribution or subrogation against any
other Subsidiary Pledgor in respect of such payment.  Each of the Subsidiary
Pledgors recognizes and acknowledges that the rights to contribution arising
hereunder shall constitute an asset in favor of the party entitled to such
contribution.  In this connection, each Subsidiary Pledgor has the right to
waive its contribution right against any Subsidiary Pledgor to the extent that
after giving effect to such waiver such Subsidiary Pledgor would remain solvent,
in the determination of the Administrative Agent or the Required Lenders.

 

27.           LEGAL NAMES; TYPE OF ORGANIZATION (AND WHETHER A REGISTERED
ORGANIZATION AND/OR A TRANSMITTING UTILITY);  JURISDICTION OF ORGANIZATION;
LOCATION; ORGANIZATIONAL IDENTIFICATION NUMBERS; CHANGES THERETO; ETC.  No
Pledgor shall change its legal name, its type of organization, its status as a
Registered Organization (in the case of a Registered Organization), its status
as a Transmitting Utility or as a Person which is not a Transmitting Utility, as
the case may be, its jurisdiction of organization, its Location, or its
organizational identification number (if any), except that any such changes
shall be permitted (so long as not in violation of the applicable requirements
of the Secured Debt Agreements and so long as same do not involve (x) a
Registered Organization ceasing to constitute same or (y) any Pledgor changing
its jurisdiction of organization or Location from the United States or a State
thereof to a jurisdiction of organization or Location, as the case may be,
outside the United States or a State thereof) if (i) it shall have given to the
Administrative Agent not less than 10 days’ prior written notice of each change
to its legal name, its type of organization, whether or not it is a Registered
Organization, its jurisdiction of organization, its Location, its organizational
identification number (if any), and whether or not it is a Transmitting Utility,
and (ii) in connection with the respective change or changes, it shall have
taken all action reasonably requested by the Administrative Agent to maintain
the security interests of the Administrative Agent in the Collateral intended to
be granted hereby at all times fully perfected and in full force and effect.  In
addition, to the extent that any Pledgor does not have an organizational
identification number on the date hereof and later obtains one, such Pledgor
shall promptly thereafter deliver a written notification to the Administrative
Agent of such organizational identification number and shall take all actions
reasonably satisfactory to the Administrative Agent to the extent necessary to
maintain the security interest of the Administrative Agent in the Collateral
intended to be granted hereby fully perfected and in full force and effect.

 

28.           CHANGE OF CONTROL.  The Administrative Agent acknowledges that
(i) certain of the Collateral consists of Securities issued by Persons subject
to regulation by the FCC and/or the PUC (the “Regulated Securities Collateral”)
and (ii) to the extent (and only to the

 

22

--------------------------------------------------------------------------------


 

extent) that applicable law requires that Administrative Agent first obtain the
consent of the FCC and/or the PUC prior to foreclosing on and/or transferring
any of the Regulated Securities Collateral, the Administrative Agent agrees that
it will obtain such consent prior to effecting such remedies.

 

29.           SEVERABILITY.  Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

30.           HEADINGS DESCRIPTIVE.  The headings of the several Sections of
this Agreement are inserted for convenience only and shall not in any way affect
the meaning or construction of any provision of this Agreement.

 

31.           CONFLICT.  Notwithstanding anything to the contrary set forth
herein, this Agreement, the security interests created hereby and the rights and
remedies of the Administrative Agent hereunder are subject to the terms and
provisions of the Credit Agreement, including, without limitation, Sections
8.02, 8.03, 9.06, 10.03, 10.14, 10.15 and 10.16 thereof.  In the event of any
inconsistency between the provisions of this Agreement and the Credit Agreement,
the provisions of the Credit Agreement shall supersede and control the
provisions of this Agreement.

 

*   *   *   *

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Pledgor and the Administrative Agent have caused this
Agreement to be executed and delivered by their duly authorized officers as of
the date first above written.

 

c/o FAIRPOINT COMMUNICATIONS, INC.

BERKSHIRE CELLULAR, INC.

521 East Morehead Street

COMERCO, INC.

Charlotte, NC 28202

C-R COMMUNICATIONS, INC.

Attention: General Counsel

FAIRPOINT COMMUNICATIONS, INC.

 

GTC COMMUNICATIONS, INC.

 

MJD SERVICES CORP.

 

MJD VENTURES, INC.

 

NORTHERN NEW ENGLAND TELEPHONE OPERATIONS LLC

 

RAVENSWOOD COMMUNICATIONS, INC.

 

S T ENTERPRISES, LTD.

 

ST. JOE COMMUNICATIONS, INC.

 

UNITE COMMUNICATIONS SYSTEMS, INC.

 

UTILITIES, INC.

 

each as a Pledgor

 

 

 

By:

 

 

 

Name: Ajay Sabherwal

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

Accepted and Agreed to:

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

By:

 

 

 

 

Name: Christopher D. Post

 

 

Title: Vice President

 

 

[Signature Page to Pledge Agreement]

--------------------------------------------------------------------------------


ANNEX E

 

Form of Agreement Regarding Uncertificated Securities,
Membership Interests and Partnership Interests.

 

AGREEMENT (as amended, modified, restated and/or supplemented from time to time,
this “Agreement”), dated as of [ , 20 ], among the undersigned pledgor (the
“Pledgor”), BANK OF AMERICA, N.A., not in its individual capacity but solely as
Administrative Agent (in such capacity, together with its successors and assigns
in such capacity, the “Administrative Agent”), and [ ], as the issuer of the
Uncertificated Securities, Membership Interests and/or Partnership Interests
(each as defined below) (the “Issuer”).

 

W I T N E S S E T H :

 

WHEREAS, the Pledgor, certain of its affiliates and the Administrative Agent
have entered into a Pledge Agreement, dated as of January 24, 2011 (as amended,
modified, restated and/or supplemented from time to time, the “Pledge
Agreement”),(1)  under which, among other things, in order to secure the payment
of the Obligations, the Pledgor has pledged or will pledge to the Administrative
Agent for the benefit of the Secured Parties, and grant a security interest in
favor of the Administrative Agent for the benefit of the Secured Parties in, all
of the right, title and interest of the Pledgor in and to any and all
[Uncertificated Securities] [Partnership Interests] [Membership Interests], from
time to time by the Issuer, whether now existing or hereafter from time to time
acquired by the Pledgor (with all of such [Uncertificated Securities]
[Partnership Interests] [Membership Interests] being herein collectively called
the “Issuer Pledged Interests”); and

 

WHEREAS, the Pledgor desires the Issuer to enter into this Agreement in order to
perfect the security interest of the Administrative Agent under the Pledge
Agreement in the Issuer Pledged Interests, to vest in the Administrative Agent
control of the Issuer Pledge Interests and to provide for the rights of the
parties under this Agreement;

 

NOW THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

 

1.             The Pledgor hereby irrevocably authorizes and directs the Issuer,
and the Issuer hereby agrees, to comply with any and all instructions and orders
originated by the Administrative Agent (and its successors and assigns)
regarding any and all of the Issuer Pledged Interests without the further
consent by the registered owner (including the Pledgor), and, following its
receipt of a notice from the Administrative Agent stating that the
Administrative Agent is exercising exclusive control of the Issuer Pledged
Interests, not to comply with any instructions or orders regarding any or all of
the Issuer Pledged Interests originated by any person or entity other than the
Administrative Agent (and its successors and assigns) or a court of competent
jurisdiction.

 

--------------------------------------------------------------------------------

(1)                                  Capitalized terms used but not defined
herein shall have the meaning ascribed to them in the Pledge Agreement.

 

1

--------------------------------------------------------------------------------


 

2.             The Issuer hereby certifies that (i) no notice of any security
interest, lien or other encumbrance or claim affecting the Issuer Pledged
Interests (other than the security interest of the Administrative Agent or Liens
permitted under Section 7.01(c) of the Credit Agreement) has been received by
it, and (ii) the security interest of the Administrative Agent in the Issuer
Pledged Interests has been registered in the books and records of the Issuer.

 

3.             The Issuer hereby represents and warrants that (i) the pledge by
the Pledgor of, and the granting by the Pledgor of a security interest in, the
Issuer Pledged Interests to the Administrative Agent, for the benefit of the
Secured Parties, does not violate the charter, by-laws, partnership agreement,
membership agreement or any other formation or organizational agreement
governing the Issuer or the Issuer Pledged Interests, and (ii) the Issuer
Pledged Interests consisting of capital stock of a corporation are fully paid
and nonassessable.

 

4.             All notices, statements of accounts, reports, prospectuses,
financial statements and other communications to be sent to the Pledgor by the
Issuer in respect of the Issuer will also be sent to the Administrative Agent at
the following address:

 

[  ]

[  ]

Attention:  [  ]

Telephone No.:  [  ]

Telecopier No.:  [  ]

 

5.             Following its receipt of a notice from the Administrative Agent
stating that the Administrative Agent is exercising exclusive control of the
Issuer Pledged Interests and until the Administrative Agent shall have delivered
written notice to the Issuer that all of the Obligations have been paid in full
and this Agreement is terminated, the Issuer will send any and all redemptions,
distributions, interest or other payments in respect of the Issuer Pledged
Interests from the Issuer for the account of the Administrative Agent only by
wire transfers to such account as the Administrative Agent shall instruct.

 

6.             Except as expressly provided otherwise in Sections 4 and 5, all
notices, instructions, orders and communications hereunder shall be sent or
delivered by mail, telegraph, telex, telecopy, cable or overnight courier
service and all such notices and communications shall, when mailed, telexed,
telecopied, cabled or sent by overnight courier, be effective when deposited in
the mails or delivered to overnight courier, prepaid and properly addressed for
delivery on such or the next Business Day, or sent by telex or telecopier,
except that notices and communications to the Administrative Agent or the Issuer
shall not be effective until received.  All notices and other communications
shall be in writing and addressed as follows:

 

(a)           if to the Pledgor, at:

 

Attention: 
Telephone No.: 
Fax No.:

 

(b)           if to the Administrative Agent, at the address given in Section 4
hereof;

 

 

2

--------------------------------------------------------------------------------


 

(c)           if to the Issuer, at:

 

Attention: 
Telephone No.: 
Fax No.:

 

or at such other address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder.

 

7.             This Agreement shall be binding upon the successors and assigns
of the Pledgor and the Issuer and shall inure to the benefit of and be
enforceable by the Administrative Agent and its successors and assigns.  This
Agreement may be executed in any number of counterparts, each of which shall be
an original, but all of which shall constitute one instrument.  In the event
that any provision of this Agreement shall prove to be invalid or unenforceable,
such provision shall be deemed to be severable from the other provisions of this
Agreement which shall remain binding on all parties hereto.  None of the terms
and conditions of this Agreement may be changed, waived, modified or varied in
any manner whatsoever except in writing signed by the Administrative Agent, the
Issuer and the Pledgor.

 

8.             This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without regard to its principles of
conflict of laws.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Pledgor, the Administrative Agent and the Issuer have
caused this Agreement to be executed by their duly elected officers duly
authorized as of the date first above written.

 

 

[                              ],

 

as Pledgor

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

BANK OF AMERICA, N.A.,

 

 

not in its individual capacity but solely

 

 

as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[                              ],

 

as the Issuer

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

4

--------------------------------------------------------------------------------


 

ANNEX F

 

Form of Joinder to Pledge Agreement

 

JOINDER NO.        dated as of [                              ] (this
“Joinder”), to the Pledge Agreement (the “Pledge Agreement”) dated as of
January 24, 2011 (as amended, modified, restated and/or supplemented from time
to time, the “Pledge Agreement”), made by FAIRPOINT COMMUNICATIONS, INC., a
Delaware corporation (“FairPoint”), FAIRPOINT LOGISTICS, INC., a South Dakota
corporation (together with Fairpoint, the “Borrowers”) and the other
Subsidiaries of FairPoint party thereto (together with the Borrowers, each a
“Pledgor” and collectively, the “Pledgors”) in favor of BANK OF AMERICA, N.A.,
as Administrative Agent (in such capacity, together with any successors and
assigns in such capacity, the “Administrative Agent”) for the benefit of the
Secured Parties.

 

A.            Reference is made to (a) the Credit Agreement dated as of
January 24, 2011 (as amended, modified, restated and/or supplemented from time
to time, the “Credit Agreement”), among the Borrowers, the Lenders party thereto
and the Administrative Agent and (b) the Pledge Agreement.

 

B.            Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Pledge Agreement.

 

C.            [NAME OF PLEDGOR] has [formed][acquired]
                            , a                        [type of entity] (the
“New Pledgor”).

 

D.            Pursuant to the terms and provisions of Section 6.12 of the Credit
Agreement, the New Pledgor is required to become a party to the Pledge Agreement
and to pledge and grant a Lien in all of its Collateral to the Administrative
Agent, for the benefit of the Secured Parties.  The New Pledgor is executing
this Joinder in accordance with the requirements of the Credit Agreement and
Section 24 of the Pledge Agreement to become a party to the Pledge Agreement.

 

Accordingly, the New Pledgor hereby agrees as follows:

 

SECTION 1.           The New Pledgor is hereby added as a party to the Pledge
Agreement and hereby agrees to be bound as a “Pledgor” by all of the terms,
covenants and provisions set forth in the Pledge Agreement to the same extent
that it would have been bound if it had been a signatory to the Pledge Agreement
on the date of the Pledge Agreement.

 

Without limiting the generality of first paragraph of this SECTION 1, as
security for the payment and performance in full of the First Lien Obligations,
the New Pledgor does hereby grant, pledge, hypothecate, mortgage, charge and
assign to the Administrative Agent, for the benefit of the Secured Parties
constituting First Lien Claimholders, and does hereby create a continuing
security interest in favor of the Administrative Agent for the benefit of the
Secured Parties constituting First Lien Claimholders in all of its right, title
and interest in and to the Collateral, whether now existing or hereafter from
time to time acquired.

 

1

--------------------------------------------------------------------------------


 

Without limiting the generality of first paragraph of this SECTION 1, as
security for the payment and performance in full of the Second Lien Obligations,
the New Pledgor does hereby grant, pledge, hypothecate, mortgage, charge and
assign to the Administrative Agent, for the benefit of the Secured Parties
constituting Second Lien Claimholders, and does hereby create a continuing
security interest in favor of the Administrative Agent for the benefit of the
Secured Parties constituting Second Lien Claimholders in all of its right, title
and interest in and to the Collateral, whether now existing or hereafter from
time to time acquired.

 

The New Pledgor hereby makes each of the representations and warranties
applicable to a “Pledgor” contained in the Pledge Agreement.

 

SECTION 2.           Annexed hereto are supplements to each of Annexes A, B, C
and D to the Pledge Agreement with respect to the New Pledgor.  Such supplements
shall be deemed to be part of the Pledge Agreement.  The New Pledgor hereby
represents and warrants that, as of the date hereof, all information set forth
in the supplements annexed hereto is true and correct.

 

SECTION 3.           The New Pledgor hereby represents and warrants to the
Administrative Agent and the other Secured Parties that this Joinder has been
duly authorized, executed and delivered by it and constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its terms
except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforceability of
creditors’ rights generally and by general principles of equity.

 

SECTION 4.           This Joinder may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.

 

SECTION 4.           Except as expressly supplemented hereby, the Pledge
Agreement shall remain in full force and effect in accordance with the terms
thereof.

 

SECTION 6.           THIS JOINDER SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICT OF LAWS.

 

SECTION 7.           All communications and notices to be provided to the New
Pledgor hereunder or under the Pledge Agreement shall be given to the New
Pledgor at the address set forth under its signature below.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Pledgor and the Administrative Agent have duly
executed this Joinder as of the day and year first above written.

 

 

[NEW PLEDGOR]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Accepted and Agreed to:

 

Address of New Pledgor:

 

 

 

BANK OF AMERICA, N.A.,

 

[                                                ]

as Administrative Agent

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------